Exhibit 10.iii.

[imclogo.jpg]



 MEMORANDUM

Date:                May 20, 2004 

To:                   Bob Qualls

From:               Doug Pertz

RE:                 Key Manager Severance Agreement

As you know, your current Key Manager Severance Agreement expires on October 25,
2004.  We certainly expect the proposed merger to close before that date and in
that case you will be covered by the terms and conditions found in Section 5 of
the Agreement. Also, the Merger Agreement provides that your Agreement is
triggered on the date of Closing.  However, we want to assure you that you have
the appropriate protection in place in the unlikely event that the transaction
does not close by October 25.

Based on that objective, the Compensation Committee of the Board has approved
the extension of your current Agreement to the date that is six (6) months after
the date of closing, thus amending Section 2 ("Term") of your Agreement.  Once
the transaction closes, your Agreement is triggered and you will be entitled to
the pay and benefits defined in Section 5, even if you continue to be employed
by the new company.

We consider this change to be in the best interest of both you and the New
Company in that it eliminates uncertainty and provides the New Company with a
reasonable time to finalize its organization and facilitate a smooth, efficient
transition.  Of course, if it is determined at any time that the transaction
will not close, IMC Management and the Compensation Committee of the Board will
discuss the expiration date (Section 2 "Term") further.

Should you have any questions, please discuss with Steve Malia or me.

Regards,

                       

cc:        S. Malia

Return to IMC Global Inc. Form 10-Q [imc10q620041.htm]

 